Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 recites the limitation "a second conductive layer" twice. It is unclear whether the second recited "a second conductive layer" was intended to relate back to the first recited "a second conductive layer" or to set forth an additional base substrate. For the purpose of examination, the Examiner interprets the second recited "a second conductive layer" as the second conductive layer. 

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 8-9.17-18, 21-25 and 27-28 rejected under 35 U.S.C. 103 as being unpatentable over Heber (U.S. Patent Pub. No. 2011/0260174), in view of Sugi (JP 4487481, machine-translated English text provided). 
	Regarding Claim 1
	FIG. 10 of Heber discloses an electronic device comprising: a substrate having a first surface, the substrate including; a first gallium nitride layer (1014); a second gallium nitride layer (120) on the first gallium nitride layer; a third gallium nitride layer (130) on the second gallium nitride layer [0043]; and a passivation layer (1092) on the third gallium nitride layer; a first cavity (for 1074dp) in the first surface and extending through the second and third gallium nitride layers and into the first gallium nitride layer, the first cavity including a first dimension in a first direction at the passivation layer, a second dimension in the first direction at the second gallium nitride layer, and a third dimension in the first direction at the first gallium nitride layer; a second cavity (for 1074shl) in the first surface and extending through the third gallium nitride layer and into the second gallium nitride layer, the second cavity including a fourth dimension in the first direction at the passivation layer, a fifth dimension in the first direction at the third gallium nitride layer, and a sixth dimension in the first direction at the second gallium nitride layer; a first insulating layer (vertical 1092 surrounding 1074dp) in the first cavity and in contact with walls of the first gallium nitride layer, walls of the second gallium nitride layer, and walls of the third gallium nitride layer; a second insulating layer (vertical 1094 surrounding 1074shl) in the second cavity and in contact walls of the second gallium nitride layer and walls of the third gallium nitride layer; a first conductive layer (1074dp) in the first cavity
Heber fails to disclose “the first dimension being greater than the third dimension”; “the fourth dimension being greater than the sixth dimension”; “a first step area and a second step area positioned at an interface of the first insulating layer and the first conductive layer, the first and second step areas being between the third gallium nitride layer and the first surface; a third step area and a fourth step area positioned at an interface of the second insulating layer and the third conductive layer, the third and fourth step areas being between the third gallium nitride layer and the first surface”.
	FIG. 275 of Sugi discloses a similar device, comprising a first step area and a second step area positioned at an interface of the first insulating layer (31) and the first conductive layer (46), the first and second step areas being between the third gallium nitride layer (22) and the first surface; wherein the first dimension being greater than the third dimension. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Heber, as taught by Sugi, such that a third step area and a fourth step area positioned at an interface of the second insulating layer and the third conductive layer, the third and fourth step areas being between the third gallium nitride layer and the first surface; and the fourth dimension being greater than the sixth dimension, because mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04. The ordinary artisan would have been motivated to modify Heber in the above manner for purpose of reducing manufacturing cost and increasing the degree of integration (Para. 14 of Sugi).

	Regarding Claim 6
	FIG. 10 of Heber discloses a fourth gallium nitride layer (140) on the third gallium nitride layer (130).

	Regarding Claim 8
	FIG. 10 of Heber discloses the first gallium nitride layer is a cathode electrode of the Schottky diode and of the bipolar diode and the second gallium nitride layer is the anode electrode of the Schottky diode and of the bipolar diode.

	Regarding Claim 9
	FIG. 10 of Heber discloses a method, comprising: forming a first portion of a first cavity (for 1074dp) extending from a first surface of a passivation layer (1092) through the passivation layer and through a first conductive layer (140); forming a second portion of the first cavity extending from the first conductive layer through a second conductive layer (130), through a third conductive layer (120), and into a fourth conductive layer (1014), the third and fourth conductive layers being gallium nitride [0043]; forming a fifth conductive layer (1074dp) in the first cavity from the first surface to the interface between the first conductive layer and the second conductive layer, the fifth conductive layer being on the passivation layer and on the first conductive layer; forming a first insulating layer (vertical 1092) on the second, third, and fourth conductive layers in the first cavity; forming an opening in the first insulating layer in the fourth conductive layer; forming a second conductive layer in the first cavity on the fifth conductive layer and on the first insulating layer and in the opening through the first insulating layer; forming a second cavity (for 1074shl) that is spaced apart from the first cavity that extends from the first surface through the passivation layer, through the first conductive layer, through the second conductive layer, and into the third conductive layer; forming a sixth conductive layer (1074shl) in the second cavity from the first surface into the first conductive layer; forming a second insulating layer (vertical 1092) in the second cavity, the second insulating layer extending from the first conductive layer to the third conductive layer; forming a seventh conductive layer in the second cavity and on the sixth conductive layer and the second insulating layer; forming a Schottky diode (metal electrode 1084, semiconductor layer 140, metal electrode 1086, Para. 34) that is coupled between the fifth conductive layer and the seventh conductive layer; and forming a bipolar diode [0023] coupled in parallel to the Schottky diode.
Heber fails to disclose “forming a first step area at a first side of the first cavity and a second step area at a second side opposite the first side of the first cavity”; “the first step area and the second step area being spaced apart by a first dimension”; “a second dimension between sides of the first insulating layer adjacent to the fourth conductive layer being less than the first dimension”.
	FIG. 275 of Sugi discloses a similar method, comprising a first step area and a second step area positioned at an interface of the first insulating layer (31) and the first conductive layer (46), the first and second step areas being between the third gallium nitride layer (22) and the first surface; wherein the first dimension being greater than the third dimension. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Heber, as taught by Sugi, such that a third step area and a fourth step area positioned at an interface of the second insulating layer and the third conductive layer, the third and fourth step areas being between the third gallium nitride layer and the first surface; and the fourth dimension being greater than the sixth dimension, because mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04. The ordinary artisan would have been motivated to modify Heber in the above manner for purpose of reducing manufacturing cost and increasing the degree of integration (Para. 14 of Sugi).

	Regarding Claim 17
	FIG. 10 of Heber discloses an electronic device comprising: a semiconductor body having a first surface and including: a first conductive layer (1014) of gallium nitride; a second conductive layer (120) of gallium nitride on the first conductive layer; a third conductive layer (130) on the second conductive layer; a fourth conductive layer (140) on the third conductive layer; and a first insulting layer on the fourth conductive layer; a first cavity (for 1074dp) from the first surface ending in the first conductive layer, the first cavity extending through the first insulating layer and through the second, third, and fourth conductive layers; a second cavity (for 1074shl) spaced apart from the first cavity, the second cavity extending through the first insulating layer, through the third and fourth conductive layers, and ending in the second conductive layer; a fifth conductive layer (1074) in the first cavity and in the second cavity and extending from the first surface to a second surface that is between the third and fourth conductive layers in both the first and second cavities, the fifth conductive layer having a first side spaced from a second side by a first dimension in a first direction in the first cavity; a sixth conductive layer (1084/1086) in the first cavity and in the second cavity and on the fifth conductive layer, the sixth conductive layer overlapping the fifth conductive layer in the first cavity and in the second cavity, the sixth conductive layer extending from the first surface to the first conductive layer in the first cavity and from the first surface to the second conductive layer in the second cavity, the sixth conductive layer having a first side that is spaced from a second side by a second dimension in the first direction in the first cavity; a first insulating layer (vertical 1092 surrounding 1074dp) in the first cavity and including a first opening, the sixth conductive layer being in the first opening; a second insulating layer (vertical 1092 surrounding 1074shl) in the second cavity and including a second opening, the sixth conductive layer being in the second opening.
Heber fails to disclose “the second dimension that is less than the first dimension” and “a first step area and a second step area opposite the first step area within the first cavity, the first step area and the second step area at the third surface”.
 FIG. 275 of Sugi discloses a similar method, comprising a first step area and a second step area positioned at an interface of the first insulating layer (31) and the first conductive layer (46), the first and second step areas being between the third gallium nitride layer (22) and the first surface; wherein the first dimension being greater than the third dimension. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Heber, as taught by Sugi, such that a third step area and a fourth step area positioned at an interface of the second insulating layer and the third conductive layer, the third and fourth step areas being between the third gallium nitride layer and the first surface; and the fourth dimension being greater than the sixth dimension, because mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04. The ordinary artisan would have been motivated to modify Heber in the above manner for purpose of reducing manufacturing cost and increasing the degree of integration (Para. 14 of Sugi).

	Regarding Claim 18
	FIG. 10 of Heber discloses a Schottky diode is coupled between the sixth conducive layer in the first opening to the sixth conductive layer in the second opening [0023].

	Regarding Claim 21
	FIG. 10 of Heber discloses a bipolar diode [0023] is coupled between the fifth conductive layer in the first cavity and the fifth conductive layer in the second cavity.

	Regarding Claim 22
	FIG. 10 of Heber discloses the third conductive layer (130) is gallium nitride [0043].

	Regarding Claim 23
	FIG. 10 of Heber discloses the fourth conductive layer (140) is gallium nitride [0043].

	Regarding Claim 24
	FIG. 10 of Heber discloses the first insulating layer covers the first, second, third, and fourth conductive layers.

	Regarding Claim 25
	FIG. 10 of Heber discloses the second insulating layer covers the second, third, and fourth conductive layers.

	Regarding Claim 27
	FIG. 10 of Heber discloses the first conductive layer is gallium nitride [0043].

	Regarding Claim 28
	FIG. 10 of Heber discloses the second conductive layer is gallium nitride [0043].

Claims 7 and 29-30 rejected under 35 U.S.C. 103 as being unpatentable over Heber and Sugi, in view of Shibata (U.S. Patent Pub. No. 2009/0166677) of record.
	Regarding Claim 7
	Heber as modified by Sugi discloses Claim 1.
Heber as modified by Sugi fails to disclose “the third layer is made of AlGaN”.
	FIG. 1 of Shibata discloses a similar device, wherein the third gallium nitride layer (23B) is made of AlGaN [0035].
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Heber, as taught by Shibata. The ordinary artisan would have been motivated to modify Heber in the above manner, because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values (Para. 6 of Shibata), MPEP 2144.06.

	Regarding Claim 29
	FIG. 1 of Shibata discloses the second gallium nitride layer (12) is thicker than the third gallium nitride layer (22).

	Regarding Claim 30
	FIG. 10 of Heber discloses the fourth gallium nitride layer (140) is thinner than the third gallium nitride layer (130).

Claim 26 rejected under 35 U.S.C. 103 as being unpatentable over Heber and Sugi, in view of Padmanabhan (U.S. Patent Pub. No. 2016/0118490).
	Regarding Claim 26
	Heber as modified by Sugi discloses Claim 1.
Heber as modified by Sugi fails to disclose “a third insulating layer on the passivation layer, the first and second cavity being through the third insulating layer”.
	FIG. 11 of Padmanabhan discloses a similar device, comprising a third insulating layer (126) on the passivation layer (121), the first and second cavity being through the third insulating layer.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Heber, as taught by Padmanabhan. The ordinary artisan would have been motivated to modify Heber in the above manner for purpose of cost-effective and efficient integration (Para. 6 of Padmanabhan).
	
Response to Arguments
Applicant's arguments with respect to Claims 1, 9 and 17 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892